Case 1:18-cv-23854-JEM Document 16 Entered on FLSD Docket 12/10/2018 Page 1 of 2

                         UN ITED STA TES D ISTRICT COU RT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                   M IAM ID IVISION

                  CaseNumber: 18-23854-CIV-M ARTlNEZ-OTAZO-REYES
                   i
   CESAR PINEDA
              I, individually andon behalf
                   !
   ofaclassofothjrssimilarlysituated,
                   I
          Plaintiff,l
                   !
                   !
   VS.
             !
   TELECLARO,LLC,
             I
          Defendatt.
                   I                          /
                   I
                   I              ORDER TO SHOW CAUSE

          Thiscauje cam e upon a sua sponte review ofthe record. On September25,2018,the
                   I
   Courtorderedthi
                 Rt(qgwlithintwenty(20)daysoftheappearanceofaDefendant, counselandprose

   litigantsshallfilqaJointSchedulingReportandJointProposed SchedulingOrder''(ECF No.4!
                   I
   31.On October)7,2018,defensecounselmadeanappearanceonbehalfofDefendantTeleclaro,
                   I
                   ;
   LLC (ECFNo.6Ij. Additionally,thepartieswererequiredtofileCertificatesoflnterestedParties
   andCorporate isclosureStatementsbytheapplicabledeadlinesintheCourt'spriorOrder(ECF
                   I
   No.4!6).A reyiew oftherecordreflectsthatthepartieshavecompliedwithneitherrequirement.
                i
   Itis,therefore I
         '
                   !
          ORDEItrED AND ADJUDGED that

         Onorbj
              'foreDecember 14.2018,thepartiesshallshow causeby filingtheirJoint
                   I
   Scheduling Repù
                 !
                  rtand proposed order.Thepartiesshallalso tsletheirCertifcate oflnterested
                   1
   Parties and/or orporate D isclosure by the sam e deadline. If no Joint Scheduling R eport is

   filed by theabo#edeadline, thisCaseshallimmediatelybedismissedwithoutprejudice.1 Ifa
                   !

   party fails to file his/its Certificate of lnterested Parties and/or Corporate Disclosure
                  1
   1lfDefendantli
                !llnotcooperatewith Plaintiffin thefiling ofaJointScheduling Report, Plaintiff
   mayfileanotijeofnon-cooperation,andafterproperinquiry,thisCourtmayenterdefault
   judgmentagainsI
                 tDefendant.
                   I
                   i
Case 1:18-cv-23854-JEM Document 16 Entered on FLSD Docket 12/10/2018 Page 2 of 2


   Statementby tà
                'eabove deadline,defaultjudgmentmay be entered againsttheoffending
   partyorthecas5emaybedismissedwithoutprejudice.
         DON E AND ORDERED in Chambersa
                                      tMiami,Florida,thisU dayofDecember,2018.
                 I
                 I
                 I                                                ?
                 i                           JO SE E. A RTIN Z
                  I                          UN ITE STATES D ISTRICT JU D GE
                  !
   Copiesprovided to:
   M agistrateJudge
                  !Otazo- Reyes
   A 11Counselof ecord

                 !
                 !
                 (
